Case: 14-10512      Document: 00512939335         Page: 1    Date Filed: 02/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-10512                                 FILED
                                  Summary Calendar                       February 18, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CESAR ALEJANDRO LOMA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CR-200


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Cesar Alejandro Loma appeals the sentence imposed following his guilty
plea conviction for conspiracy to possess with the intent to distribute
marijuana. Loma argues that the district court erred by refusing to grant him
a downward adjustment for acceptance of responsibility under U.S.S.G.
§ 3E1.1. He maintains that he was incorrectly denied credit because his
statement to the probation officer that he was involved in the conspiracy for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10512     Document: 00512939335     Page: 2     Date Filed: 02/18/2015


                                  No. 14-10512

three weeks, not three months, does not concern relevant conduct and did not
impact his guidelines calculation.
      We examine the denial of a downward adjustment for acceptance of
responsibility under a standard of review even more deferential than a pure
clearly erroneous standard. United States v. Angeles-Mendoza, 407 F.3d 742,
753 (5th Cir. 2005). We will affirm the denial of a downward adjustment for
acceptance of responsibility under § 3E1.1 unless the denial is without
foundation. United States v. Solis, 299 F.3d 420, 458 (5th Cir. 2002). The
defendant has the burden of demonstrating that he is entitled to a reduction.
United States v. Perez, 915 F.2d 947, 950 (5th Cir. 1990).
      While Loma pleaded guilty and truthfully admitted his offense conduct
in his factual resume, Lopez minimized his role in the conspiracy by
diminishing the time period that he was involved in the conspiracy and by
maintaining that the ledger found in his house was used in his construction
business rather than to keep records of drug sales. The presentence report and
addendum, which the district court adopted, relied on both these facts to
support the denial of the adjustment. A defendant’s attempt to minimize
conduct provides a sufficient foundation for the denial of a downward
adjustment for acceptance of responsibility. United States v. Cabrera, 288 F.3d
163, 175-77 (5th Cir. 2002). Given the foregoing, the district court’s ruling that
Loma had not accepted responsibility was not clearly erroneous or without
foundation. See id.
      AFFIRMED.




                                        2